DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/22/20.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 24 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 09/24/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 16, 27, and 29 under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR 10-2015-0012835) as set forth in the Non-Final Rejection filed 09/24/20 is overcome by the cancellation of the claims.

5.	The rejection of Claims 17-19, 23-25, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Ji et al. (KR 10-2015-0012835) as set forth in the Non-Final Rejection filed 09/24/20 is overcome by the Applicant’s amendments.

Claims 34-40 and 42-45 under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2015/051869 A1) as set forth in the Non-Final Rejection filed 09/24/20 is herein amended in view of Applicant’s arguments.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2016/0248023 A1 as the English equivalent of WIPO publication WO 2015/051869 A1 (herein referred to as “Parham et al.”).

Claim Objections
8.	Claims 46-49 are objected to because of the following informalities:  Claim 46, which the other claims are dependent upon, recites the structure of A1-b which is not legible.  The structure should be replaced with one that is graphically clear.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 34-40 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2015/051869 A1).
	Parham et al. discloses compounds of the following form:

    PNG
    media_image1.png
    244
    370
    media_image1.png
    Greyscale

([0017]) where ETG = organic electron-transporting group from the group of electron-deficient heteroaromatic groups ([0019]), V and W = single bond, O, or S ([0021]-[0022]), and m and n = 0 or 1 (with m = n) ([0026]-[0028]).  Embodiments are disclosed:

    PNG
    media_image2.png
    254
    334
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    333
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    248
    317
    media_image4.png
    Greyscale


(page 44) such that X = O or S, Y = NAr1 (with Ar1 = aromatic ring system having 6 aromatic ring atoms (phenyl)), a-c = 0, d = 1, R4 = aromatic ring system having 6 aromatic ring atoms (phenyl), L1-2 = direct bond, and A = Formula A2 or A4 as defined by the Applicant (with f = 0 and Ar2 or R6 = aromatic ring system having 6 carbon atoms (phenyl)) of Formula (1) as recited by the Applicant.  However, Parham et al. does not explicitly disclose a compound fully encompassed by any of the Applicant’s formulae, particularly in regards to the location of the L1-A group.  Nevertheless, it would have been obvious to modify the above compounds (Formulae A-11, A-13, and A-14) as disclosed by Parham et al. such that they are fully encompassed by Formula (1).  The motivation is provided by the fact that the modification would merely involve the exchange of functional groups (oxygen and direct bond of the dibenzofuran, 
	Parham et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein the following layers (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode ([0151]); its inventive compounds serve as fluorescent or phosphorescent host (matrix) materials of the light-emitting layer ([0148]-[0149]).  The organic layers are formed via methods such as spin coating (which involves dissolution of organic material in solvent) ([0162], [0166]).

Allowable Subject Matter
12.	Claims 17, 19, 23-26, 28, and 30-32 are allowed.  Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, Claims 46-49 would be allowable once the objection as set forth above (in regards to the deficiency found in Claim 46) is overcome.
  	The closest prior art is provided by Ji et al. (KR 10-2015-0012835), which discloses compounds of the following form:

    PNG
    media_image5.png
    253
    578
    media_image5.png
    Greyscale

([0013]) where X = NAr2, O, or S ([0067]); an embodiment is disclosed:

    PNG
    media_image6.png
    95
    146
    media_image6.png
    Greyscale

([0096]).  However, it is the position of the Office that neither Ji et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the presence of an oligomer, polymer, or dendrimer connected to the Applicant’s inventive compound.

Response to Arguments
13.	The Office has carefully reviewed the Declaration filed 01/05/21 which states that Formel (A-57) as disclosed in Parham et al. (WO 2015/051869 A1) was conceived only by Amir Hossain Parham.

14.	The Applicant argues on pages 16-17 that Formel (A-57) as disclosed in Parham et al. cannot be used as prior art under 35 U.S.C. 102(a)(2) due to the exception under 35 U.S.C. 102(b)(2)(A) as evidenced by the Declaration filed 01/05/211.  The Office finds the Applicant’s arguments persuasive.  However, the rejection is herein amended 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786